Case 1:18-cv-01717-MN-CJB Document 49-4 Filed 09/19/19 Page 1 of 4 PageID #: 719




                        Exhibit A
Case 1:18-cv-01717-MN-CJB Document 49-4 Filed 09/19/19 Page 2 of 4 PageID #: 720



 Summary of Qualifications

     ●   Accomplished senior digital executive with extensive experience leading web initiatives and
         leading the strategy and development of digital applications.
     ●   Passion for data and analytics. Certified Partner with Adobe and Google.
     ●   Experience in mobile and social technologies development.
     ●   Innovative thinker that looks to understand how emerging technologies can be leveraged within
         the right business context.
     ●   Over ten years’ combined technical project experience and marketing.
     ●   Proven leader and team player who can deliver at every phase of the project life cycle
     ●   Demonstrated talent for interacting with clients and forging strong relationships within an
         organization.
     ●   In-depth knowledge in marketing platforms.
     ●   Unique ability to manage and direct complex technical projects while communicating the
         activity and results in clear nontechnical terms.

 Core Strengths
    ● Analytics: Google Analytics, Web Trends, Omniture SiteCatalyst – Adobe Analytics
    ● Tagging Platforms: Ensighten, Google Tag Management, Adobe Dynamic Tag Management
    ● Mobile App and site development: IOS, Android, PhoneGap, HTML5.
    ● Proficient in E-commerce, shopping carts, ecommerce platforms: iStore, ATG, Weblogic,
         Magento, Search engine optimization, content management, website design and development
    ● B2C and B2B experience
    ● Marketing technology platforms
    ● Resource Management and Budgeting
    ● Project Management, Business Analysis, System Development Management
    ● Strategic Planning
    ● Web Technology: Java, JSP, Ajax, .Net Framework, J2EE Architecture, XML, XSL, UML, HTML5,
         CSS, JavaScript
    ● Communication platforms: ExactTarget, Customer marketing databases, Constant Contact

 Professional Experience

 Xcelacore – Chicago, Illinois                                                 September 2014 - present

 Founder and Partne
 At Xcelacore, a technology solutions provider, I am responsible for building the over Xcelacore practice.
 With the client portfolio that includes Great Wolf Lodge, UCLA, Northwestern Hospital, etc., I work with
 senior leadership to provide strategic technology and marketing direction and manage execution via on-
 shore as well as off-shore teams.

 DigitasLbi – Chicago, Illinois                                              November 2013 – July 2014

 Director, Technology Strategy
         ● Led onshore and offshore teams to deliver multiple mobile and web projects for client.
             Total number of projects for the year range from thirty to forty projects of various sizes.
         ● Changed various processes to help team to be more agile in delivery.
         ● Built an optimized onshore-offshore model of delivery.
Case 1:18-cv-01717-MN-CJB Document 49-4 Filed 09/19/19 Page 3 of 4 PageID #: 721




                                 Mansoor Anjarwala
         ●   Managed the relationships between client vendors, client IT staff and internal key
             stakeholders for key technology issues.
         ●   Built relationships with account, creative and integrated production to create and deliver
             innovation and value.
         ●   Delivered the planning and scoping of technical components of all projects.
         ●   Placed individuals in right roles to succeed and grow in their career.
         ●   Advocate for tools and processes for collaboration between teams, Trello, Skype, Jira and
             Confluence.
         ●   Stay abreast of trends in mobile, social and web technologies.

 Coventry Healthcare – Chicago, Illinois                               November 2010 – October 2013

 Senior Manager of Applications Development, Online Account Management, Mobile and Social
 technologies
        ● Delivered company first healthcare mobile application with features such as ID card, find a
            doctor, my health record. Application built on PhoneGap, leveraging HTML5, JQueryMobile
            with data provided by service layer.
        ● Managed the development of a communication platform that allowed individuals to opt-in /
            opt-out of various paperless options as well email preferences.
        ● Planned work based on hybrid of waterfall and agile methodologies.
        ● Created monthly metrics for business on performance of applications.
        ● Partnered with business to plan product delivery in manageable key phases / sprints.

 Senior Manager, US Marketing - December 2007-June 2010
     ● Promoted to position reporting to Senior Vice-President of US Marketing to manage the
        presence of company on the Internet and direct the development of marketing Internet
        strategies both internally and externally working together with the business units.
     ● Managed eCommerce vendors responsible for outsourced web development activities including
        onsite / offshore resources.
     ● Negotiate project priorities and allocation of funds for projects between shared services and
        various business units.
     ● Research and analyze interactive marketing trends to provide expertise and guidance on
        implementing various digital projects.
     ● Provide senior management with monthly web statistics including analysis on website(s) trends
        using Google Analytics and internal data warehouse applications.
     ● Oversee shared marketing applications supporting sales; catalog reviews and various other
        marketing applications.

 Manager, eCommerce Technology, IT - July 2004 – December 2007
   ● Delivered a highly visible complex web migration that converted existing transactional web sites
       from ATG platform to Oracle’s iStore
   ● Led technical team in delivery of projects based on various platforms including ATG and .Net.



                                                   2
Case 1:18-cv-01717-MN-CJB Document 49-4 Filed 09/19/19 Page 4 of 4 PageID #: 722




                                 Mansoor Anjarwala
     ●   Managed the day-to-day running of transactional websites that produced approximately 8
         million dollars in yearly total sales. Consistently maintained GP of 60%. Web sales up 23%
         percent within one-year time period.
     ●   Coordinated with brand and product managers to plan and implement all web initiatives
         including manage product catalog, item availability, pricing and overall retail content presented
         to the consumer.
     ●   Collaborated with web designers to display consistent and rich content on all GBC websites.
     ●   Provided monthly sales reports to senior management outlining details of web sales from each
         month.

 eCommerce Lead Analyst - August 2003-July 2004

 Selected by top manufacturer of office products to lead the development, release and maintenance of
 company's web assets that support company's eCommerce strategy.

 Accenture LTD – Chicago, Illinois                                          February 2001 – August 2003

 Consultant
 Selected by Accenture to assume various roles throughout the entire project life cycle. Met with clients
 to gather requirements, document requirements and create design specifications and other project
 documents. Iteratively developed and tested code to meet client needs.

 Cambridge Technology Partners – Chicago, Illinois                       September 1999 – January 2000

 E-Solutions Consultant
 Chosen by technology consulting company specializing in delivering web-based products to design,
 develop and test software. Worked with end-users to develop use cases, create object models based on
 use cases and create other design documents. Built and unit tested code, created test scripts and
 maintained necessary internal documentation.

 Education

 DePaul University – Chicago, Illinois                                                              2002
 Master of Computer Science in Information Systems
 Grade Point Average: 3.6

 DePaul University – Chicago, Illinois                                                              1996
 Bachelor of Arts and Sciences Political Science
 Grade Point Average: 3.4




                                                     3
